Citation Nr: 1018888	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  05-08 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for residuals of 
electrocution.

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD), to include depression and anxiety.

3.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from August 1972 to January 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2004 rating decision of the "Tiger 
Team" located at the Department of Veterans Affairs Regional 
Office (RO) in Cleveland, Ohio.  

The claim for residuals of electrocution

In a March 2008 decision, the Board declined to reopen the 
Veteran's claim of entitlement to service connection for 
residuals of electrocution.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In a Memorandum Decision dated July 9, 
2009, the Court vacated the Board's March 2008 decision with 
respect to the claim for entitlement to service connection 
for residuals of electrocution and remanded the case.  The 
case has been returned to the Board for compliance with the 
directives contained in the July 2009 Memorandum Decision.




The claim for an acquired psychiatric disorder, other than 
PTSD, to include depression and anxiety

In the March 2008 decision, the Board also reopened and 
remanded the Veteran's claim of entitlement to service 
connection for major depression.  The Veteran's claim was 
readjudicated in a September 2009 Supplemental Statement of 
the Case (SSOC).  The Veteran's claim has been returned to 
the Board for further appellate review.

The Board observes that the Veteran has been diagnosed with 
anxiety in addition to depression.  See a VA treatment record 
dated January 2004.  

The Veteran separately pursued a claim of entitlement to 
service connection for PTSD.  In September 2009, the RO 
granted service connection for PTSD and assigned a 10 percent 
disability rating, effective September 19, 2003.

The United States Court of Appeals for Veterans Claims 
(Court) has recently determined that when a claimant makes a 
claim of entitlement to service connection for a psychiatric 
disability, (s)he is seeking service connection any acquired 
psychiatric disability regardless of how those symptoms are 
labeled. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
However, based on the procedural history of this case, the 
Board finds that the current psychiatric claim and the PTSD 
claim are separate and distinct.  The Board is therefore 
redenominating the issue on appeal as entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD, to include anxiety and depression, as instructed by the 
Court in Clemons.

The PTSD claim

As indicated above, in a September 2009 decision, the Veteran 
was granted service connection for PTSD and assigned a 10 
percent disability rating, effective September 19, 2003. The 
Veteran filed a notice of disagreement as to that decision in 
February 2010.  A Statement of the Case (SOC) was not issued.


Personal hearing and waiver of evidence

The Veteran presented personal testimony before a Veterans 
Law Judge at a Travel Board hearing which was conducted at 
the Waco RO in January 2008.  The transcript of the hearing 
is associated with the Veteran's claims folder.  In an April 
2010 letter, the Veteran's representative indicated that the 
Veteran declined the option of testifying at another personal 
hearing.
 
The Veteran's representative submitted additional medical 
evidence which was accompanied by a waiver of consideration 
of such evidence by the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304 (2009).

The appeal is REMANDED to the RO in Waco, Texas.  VA will 
notify the Veteran if further action is required.


REMAND

Service Connection Claims

The Veteran seeks entitlement to service connection for 
residuals of electrocution.  Implicit in his claim is the 
contention that new and material evidence which is sufficient 
to reopen the previously-denied claim has been received. 

As was alluded to above, the Court remanded the Veteran's 
claim of entitlement to service connection for residuals of 
electrocution via a July 2009 decision. 

The Court's July 9, 2009 Memorandum Decision, which has not 
been subsequently amended, in essence indicated that the 
Board did not fulfill its duty to assist by failing to obtain 
the Veteran's outstanding Social Security Administration 
(SSA).  The Court specifically referenced 38 C.F.R. 
§ 3.159(c) (2009), stating that for claims filed after August 
29, 2001, "the Secretary has undertaken the duty to assist 
claimants in obtaining records to support claims to reopen ... 
Among the assistance that VA is to render such claimants is 
to obtain records held by Federal agencies; the regulation 
specifically mentions a duty to obtain SSA records."  A 
remand is therefore needed to obtain the Veteran's SSA 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
[VA's duty to assist includes obtaining records from SSA and 
giving appropriate consideration and weight in determining 
whether to award or deny VA disability compensation 
benefits].
 
The Veteran also seeks entitlement to service connection for 
depression.  As indicated above, the Board has expanded the 
Veteran's claim to entitlement to service connection for an 
acquired psychiatric disorder other than PTSD, to include 
depression and anxiety.  As the Veteran's SSA records are 
potentially probative to this claim, adjudication of the 
issue must be deferred pending action to obtain these 
records.  

Increased Rating for PTSD

As was described in the Introduction, the Veteran 
specifically disagreed with the disability rating assigned to 
his service-connected PTSD in the September 2009 rating 
decision.  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
United States Court of Appeals for Veterans Claims held that 
in these circumstances, where a notice of disagreement is 
filed but a SOC has not been issued, the Board must remand 
the claim to the agency of original jurisdiction so that a 
SOC may be issued.

Accordingly, the case is REMANDED for the following action:

1.	The RO should request the SSA to 
provide copies of any records 
pertaining to the Veteran's application 
for SSA disability benefits, to include 
any medical and Workmen's Compensation 
records obtained in connection with the 
application.  Any materials obtained 
should be associated with the Veteran's 
VA claims folder.

2.	The RO should issue a SOC pertaining to 
the issue of entitlement to an 
increased disability rating for 
service-connected PTSD.  In connection 
therewith, the Veteran and his 
representative should be provided with 
appropriate notice of his appellate 
rights with respect this claim.  

3.	After undertaking any additional 
development which it deems to be 
appropriate, the RO should then 
readjudicate the Veteran's claims of 
whether new and material evidence has 
been received sufficient to reopen the 
previously denied claim of entitlement 
to service connection for residuals of 
electrocution, and entitlement to an 
acquired psychiatric disorder other 
than PTSD, to include depression and 
anxiety.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC) and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


